Bleckley, Chief Justice.
The facts are minutely set forth in the official report. There were two administrators, and they had joined in procuring an order for a sale. One of them caused the land to be sold in the presence of the other. It was bid off' by a third person (Ware) for about half its value. He was immediately offered by the selling administrator fifty dollars for his bid, and at once agreed to take it. When this bargain was made, Ware had not acquired title to this land; it still belonged to the estate. He had neither paid for it, nor taken a conveyance. The transaction, therefore, was not essentially different from a purchase by an administrator at his own sale. The administrator did purchase before the sale was consummated. He raised Ware’s bid fifty dollars, giving Ware the benefit of the advance instead of giving it to the estate. It would have been better for the estate if he had bought directly from himself rather than through Ware. What followed between them, except as to the fifty dollars, was an empty formality colored with ink for the purpose of investing the administrator with the appearance of a paper title. He conveyed to Ware, who gave him a check upon a bank for the amount of the bid; then Ware conveyed back to him, took up the check, destroyed it and received fifty dollars, which was the only money really passed between the parties. *33The administrator made no return of the transaction, and has never made any payment for the land to anybody, except the fifty dollars to Ware for the privilege of taking the benefit of his bid. The coadministrator refused to join in any conveyance, and for that reason full legal title was not passed. 2 Am. Law of Administration, by Woerner, 1068 ; Wasson v. King, 2 Dev. & Bat. Law, 262 ; McRae v. Farrow, 4 Hen. & Munf. 444 ; Halbert v. Grant, 4 Monr. 581 After long acquiescence on the part of the heirs at law, the deed of one administrator to another has been upheld as title. Newton v. Beckom, 33 Ga. 163. Here the heirs declined to acquiesce, and filed their complaint within less than six months after the defective sale. The land, therefore, remained both legally and equitably the property of the estate to which it previously belonged, and these deeds, the first from one of the administrators to Ware, the second from Ware back to him, were mere clouds upon the real title.
The outward and visible circumstances of the transaction went strongly to establish the whole case of fraud set up by the complaint. The code, §2751, says that fraud being in its nature subtle, slight circumstances may be sufficient to establish it. Here the circumstances were more than slight. The jury considered them sufficient. It is possible that the combination prior to the sale, between the administrator and auctioneer, and between the administrator and bidder, which is alleged in the complaint,-may not have existed. Whether it existed or not, the deeds ought to be set aside. In Alexander v. Alexander, 46 Ga. 290, Judge McCay says, “The purchase by the trustee is prima facie a fraud, and however the formal legal title may be, he holds the property as trustee under the implied understanding which the law casts upon him.” And see Willis v. Foster 65 Ga. 82. If there was no fraudulent *34combination prior to the sale, the result, legal and equitable, flowing from the other facts of the case, would be the same, and so enough was proved to warrant the verdict. Judgment affirmed.